Citation Nr: 1328219	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  02-08 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by breathing problems.

2.  Entitlement to service connection for residuals of an Achilles tendon injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions promulgated in June 2000 and October 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was previously before the Board in May 2004, March 2010, February 2012, and March 2013, at which time it was remanded for further development.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records pertinent to the matter at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously before the Board in March 2013, when the Board remanded the claims for additional development.  However, although the case was transported to and returned from the AMC, it appears that none of the actions directed by the Board's March 2013 remand have been undertaken.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the sake of clarity, the Board shall here essentially restate the discussion of the necessary development, consistent with what was previously expressed in the March 2013 Board remand.

Regarding the breathing problems claim, the Veteran reported that in his capacity as a bulldozer operator he was exposed to dust and dirt materials when performing his duties in service, without use of breathing protection.  Reportedly he experienced breathing problems since his separation from service.  At the time of the November 2000 VA examination, the Veteran was noted to have a tiny calcified granuloma within the lateral portion of the left lower lung field. 

With respect to the Achilles tendon claim, the Veteran claims that he injured his Achilles tendon when moving a large object in service.  On VA examination in November 2000, the Veteran was found to have minimal ossification of the Achilles tendon insertions at both calcanel with un-united secondary ossification center or an old un-united chip fracture on the medial malleolus of the right ankle.  Treatment records in July 1998 noted chronic Achilles tendonitis resulting in limited range of motion. 

On VA examination in April 2010, the examiner determined that a respiratory condition was not found at that time and that pulmonary function testing (PFT) was inconclusive due to the Veteran's poor effort.  Similarly, Achilles tendon strain was not found, with the examiner noting "no current diagnosis", no medical evidence.  The examiner concluded that the Achilles tendon was not caused by or secondary to any service-related condition.

Although the Board does not dispute the April 2010 VA examiner's finding that there was no evidence of either a respiratory disorder or Achilles tendon disability at the time of the examination, as detailed above, there was previous evidence of a "current" disability, specifically the 1998 VA treatment records and the November 2000 VA examination report.  As the Veteran's a pulmonary condition and Achilles tendon disorder have apparently become manifest during the period on appeal, an opinion as to whether there is a nexus between claimed disabilities and service, to include any injuries therein, should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board remanded this case in February 2012 to obtain clarification from the April 2010 VA examiner as to whether the prior findings of breathing problems and Achilles tendon disorder (both noted during the pendency of these claims) were incurred in or otherwise the result of active service.  

In March 2012, the VA examiner who conducted the April 2010 VA examination reiterated that an Achilles condition was not found, and as such, Achilles tendon problems were not incurred in or otherwise the result of the Veteran's service.  The Board determined that the March 2012 VA opinion was inadequate, as the examiner failed to address whether the prior findings of an Achilles problem, noted during the pendency of this appeal, were incurred in or otherwise the result of the Veteran's service.  

With regards to the claimed breathing disability, the VA examiner stated in March 2012, that the findings of respiratory impairment were not incurred in or otherwise the result of the Veteran's active service, as any current respiratory condition was most likely secondary to cigarette smoking.  In this regard, the examiner noted that the Veteran has a chronic history of cigarette smoking and there was no evidence of a respiratory condition in the service treatment records or a diagnosed respiratory condition in his electronic records.  The Board determined that the opinion was inadequate because the examiner failed to provide a rationale for why any breathing problems were due to smoking.  Moreover, the examiner failed to address the November 2000 VA examination findings and whether such a finding was related to the Veteran's active military service.

The Board determined that the March 2012 VA examination report was not fully compliant with the Board's remand instructions as the medical questions posed by the Board were not resolved, and as such the current record remained inadequate for adjudicating the claims.  Accordingly, in March 2013, the Board determined that further remand was necessary to obtain the requested opinions.  As this development was not completed, the Board is again remanding this claim.

Finally, relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain, either electronically or physically, all treatment records for treatment received at the VAMC dated from October 2012, not already in the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  After obtaining any additional records to the extent possible, return the claims file to the VA examiner who examined the Veteran in April 2010 and provided the March 2012 VA medical opinion report, if available, to obtain an addendum opinion report.  The examiner is asked to provide additional comments with respect to her opinion regarding the etiology of the claimed breathing disorder and the Achilles tendon condition.  The examiner's report must specifically reflect that the entire claims folder was reviewed and a detailed analysis must be provided.  A complete rationale for all opinions expressed must be provided.  Following review of the claims file, the examiner is asked to specifically address the following:

(a) Is it at least as likely as not (50 percent or greater likelihood) that the prior findings of respiratory impairment, to include the finding of tiny calcified granuloma within the lateral portion of the left lower lung field noted in November 2000, were incurred in or otherwise the result of the Veteran's active service?

(a) Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's complaints of Achilles tendon problems, to include the finding of chronic Achilles tendonitis resulting in limited range of motion noted in July 1998, were incurred in or otherwise the result of the Veteran's active service?

If the examiner who conducted the April 2010 VA examination is unavailable, the requested opinions should be obtained from another appropriately qualified clinician. If a new examination is deemed necessary, then one should be conducted.

3.  If the Veteran fails to report to any scheduled examination, the AMC/RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.

6.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in October 2012, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


